— Judgment, Supreme Court, New York County (Arnold Fraiman, J.), rendered March 7, 1984, convicting defendant after a jury trial of murder in the second degree (Penal Law § 125.25 [2]), four counts of assault in the first degree (Penal Law § 120.10 [3]), 13 counts of assault in the third degree (Penal Law § 120.00 [2]), and leaving the scene of an incident without reporting (Vehicle and Traffic Law § 600 [2]), and sentencing him to concurrent indeterminate terms of imprisonment of 22 years to life on the murder count, 5 to 15 years on the assault in the first degree counts, ÍVz to 4 years on the Vehicle and Traffic Law violation, and determinate concurrent one-year terms on the assault in the third degree counts, unanimously modified, on the law and the facts, and as a matter of discretion in the interest of justice, to reduce the sentence on the murder in the second degree conviction to 15 years to life, and otherwise affirmed.
Defendant was charged with all of the counts as to which the jury found him guilty, except that prior to submission to the jury, two assault in the first degree counts were reduced to assault in the third degree and a count of reckless endangerment in the first degree was dismissed.
The charges and indictment stemmed from an April 30, 1983 incident in which a vehicle driven by defendant crashed through a display window of a clothing store on West 34th *359Street in Manhattan, killing a young woman and injuring 17 others.
We have no intention of minimizing the. seriousness of defendant’s crime or its impact upon the family of the decedent. However, in view of the nature and circumstances of the crime and the consistent remorse expressed by defendant for the tragic consequences of the crash, we have concluded that the sentence was excessive to the extent indicated.
We have examined the other claims of error advanced on defendant’s behalf, and find them to be without merit. Concur —Murphy, P. J., Sandler, Fein, Kassal and Ellerin, JJ.